        Case 2:16-cr-00390-GAM Document 74 Filed 03/02/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                       :
                                               :
                          v.                   :             CRIMINAL ACTION
                                               :             Nos. 15-443-3, 16-390-1
SHARAE JOHNSON COLEMAN                         :
                                               :
                                               :


                                        ORDER


      This 2nd day of March, 2021, it is hereby ORDERED that Defendant’s Motion for

Compassionate Release is DENIED.




                                                 /s/ Gerald Austin McHugh
                                               United States District Judge




                                           1
